DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 07/15/2022 in which claims 1-2,5,13, and 18-19 are currently amended while claims 4,6-7,9-10, and 14-17 have been canceled. By this amendment, claims 1-3,5,8,11-13,18, and 19 are now pending in the application.
Allowable Subject Matter
Claims 1-3,5,8,11-13,18, and 19 (renumbered 1-10) are allowed over the prior art of record.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, a charging/discharging apparatus comprising, among other patentable features, a controller, first and second electrode terminals…first to third switching elements connected in series between the first electrode and the second electrode, a first electric storage connected in parallel to the second switching element located between the first switching element and the third switching element, a second electric storage connected in parallel to the third switching element, and first to third diodes respectively connected in antiparallel to the first to third switching elements, wherein the controller: when discharging the first electric storage, increases a duty ratio of the second switching element to be higher than a duty ratio of the first switching element, and when discharging the second electric storage, increases the duty ratio of the third switching element to be higher than the duty ratio of the first switching element.
None of the prior art of record either taken alone or in combination thereof teaches a switching configuration as recited in the manner applicants claim it, most particularly, a controller, first and second electrode terminals…first to third switching elements connected in series between the first electrode and the second electrode, a first electric storage connected in parallel to the second switching element located between the first switching element and the third switching element, a second electric storage connected in parallel to the third switching element…wherein the controller: when discharging the first electric storage, increases a duty ratio of the second switching element to be higher than a duty ratio of the first switching element, and when discharging the second electric storage, increases the duty ratio of the third switching element to be higher than the duty ratio of the first switching element.
Claims 2-3,5,8,11-13,18, and 19 depend from claim 1 and are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,893,648 B2 to Kifuji et al., (Kifuji) discloses the general state of the art regarding a power converting device and power conditioner using same.
USPAT 6,727,669 B2 to Suzuki et al., (Suzuki) discloses the general state of the art regarding a motor-driven power steering apparatus.
USPAT 11,140,760 B2 to Han discloses the general state of the art regarding a DC-DC converter and light source driving device comprising same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 13, 2022